 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ALBERT B. ZUNIGA,

 9                             Plaintiff,                  Case No. C19-0824RSL

10          v.                                             ORDER ADOPTING THE REPORT
                                                           AND RECOMMENDATION
11   KING COUNTY, et al.,

12                             Defendants.

13

14          Having reviewed the Report and Recommendation of the Honorable Michelle L.

15   Peterson, United States Magistrate Judge, plaintiff’s request for pro bono mediation and

16   application for court-appointed counsel, and the remaining record, the Court finds and ORDERS:

17          (1)     The Court ADOPTS the Report and Recommendation.

18          (2)     Plaintiff’s IFP application (Dkt. # 6) is DENIED.

19          (3)     Plaintiff shall pay the required filing fee to the Clerk of the Court within thirty

20                  (30) days of the date of this Order.

21   //

22   //

23



     ORDER ADOPTING THE REPORT AND
     RECOMMENDATION - 1
 1        The Clerk is directed to send copies of this Order to the Plaintiff and to Judge Peterson.

 2        Dated this 24th day of September, 2019.

 3
                                                        A
                                                        ROBERT S. LASNIK
 4
                                                        United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER ADOPTING THE REPORT AND
     RECOMMENDATION - 2
